Case: 18-10089      Document: 00514634978         Page: 1    Date Filed: 09/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 18-10089                                 FILED
                                                                           September 10, 2018
                                                                              Lyle W. Cayce
ALISHIA N. MORRIS,                                                                 Clerk

                                                 Plaintiff-Appellant

v.

L.C.D.C.; CITY OF LUBBOCK; LUBBOCK COUNTY; DISTRICT
ATTORNEY’S OFFICE; COUNTY COURT, # 1; SHERIFF’S OFFICE;
SHARON’S BAIL BOND COMPANY; TEXAS FOSTER CARE PROGRAM;
STATE OF TEXAS; SAMANTHA TURNER,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:17-CV-274


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Alishia N. Morris, while detained in the Lubbock County Detention
Center, inmate # 111041, moved this court for leave to proceed in forma
pauperis (IFP) in this appeal from the district court’s dismissal of her 42 U.S.C.
§ 1983 complaint.        The district court dismissed her claims against the
defendants with prejudice as frivolous.            The district court, for the same


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10089    Document: 00514634978     Page: 2   Date Filed: 09/10/2018


                                 No. 18-10089

reasons, denied Morris permission to appeal IFP, certifying that the appeal
was not taken in good faith.
      By moving to proceed IFP, Morris is challenging the district court’s
certification that this appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      In her IFP motion, Morris makes nonsensical arguments that the district
court did not qualify as an expert; the district court’s subject matter was
inappropriate; and the district court orders did not assist the factfinder. She
also contends that her property rights were protected under § 1983 and that
documents and “personal family histories” prove that her allegations regarding
her property are true. In addition, Morris argues that the State of Texas
wrongfully terminated her parental rights; allowed her children to be victims
of sexual assault; unlawfully arrested her; and illegally sentenced her. She
also appears to assert an Eighth Amendment violation and a First Amendment
retaliation claim. Morris additionally contends that she is under imminent
danger of serious physical injury by Lubbock County Detention Center staff.
Morris, however, fails to provide a reasoned factual or legal analysis to these
claims.   Because Morris fails to adequately brief any issues, they are
abandoned. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
      Morris also argues that she was denied access to the courts. Because
this claim is raised for the first time on appeal, it should not be considered by
this court. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
1999). Moreover, Morris has raised no coherent argument demonstrating that
the actions of any defendant impeded her ability to file a nonfrivolous pleading.



                                       2
    Case: 18-10089    Document: 00514634978       Page: 3   Date Filed: 09/10/2018


                                   No. 18-10089

See Christopher v. Harbury, 536 U.S. 403, 415 (2002); Driggers v. Cruz, 740
F.3d 333, 337 (5th Cir. 2014). Morris has failed to show that her “appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard, 707 F.2d at 220. Accordingly, her motion for leave to proceed IFP on
appeal is denied, and her appeal is dismissed as frivolous. See Baugh, 117 F.3d
at 202 & n.24; 5TH CIR. R. 42.2.
      The dismissal of Morris’s complaint by the district court as frivolous, and
the dismissal of this appeal as frivolous each count as a strike pursuant to 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.
1996). In addition, she has had multiple civil rights complaints dismissed as
frivolous. See, e.g., Morris v. City of Lubbock, No. 5:17-cv-00275 (N.D. Tex.
Apr. 16, 2018); Morris v. City of Lubbock Home Inspectors, No. 5:18-cv-00008
(N.D. Tex. Apr. 24, 2018). Morris has therefore earned at least three strikes.
Accordingly, as we also advised Morris in Morris v. Lubbock County Detention
Center, No. 17-11259, and Morris v. Texas Boys Ranch, No. 18-10120, she is
now barred under § 1915(g) from proceeding IFP in any civil action or appeal
filed while she is incarcerated or detained in any facility unless she is under
imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; IFP MOTION DENIED; § 1915(g) BAR
IMPOSED.




                                        3